                 Case 2:20-cr-00032-WBS Document 28 Filed 07/02/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-32-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   DONALD CONFERLETE CARNEY, and                        DATE: July 6, 2020
     JONTE DEON SCOTT,                                    TIME: 9:00 a.m.
15                                                        COURT: Hon. William B. Shubb
                                   Defendants.
16

17
                                                 STIPULATION
18
            1.       By previous order, this matter was set for status on July 6, 2020.
19
            2.       By this stipulation, defendants now move to continue the status conference until August
20
     24, 2020 at 9:00 a.m., and to exclude time between July 6, 2020, and August 24, 2020 at 9:00 a.m.,
21
     under Local Code T4.
22
            3.       The parties agree and stipulate, and request that the Court find the following:
23
                     a)     The government has represented that the discovery associated with this case
24
            includes over 100 pages of written discovery, more than 100 photographs, and several video and
25
            audio recordings. All of this discovery has been either produced directly to counsel and/or made
26
            available for inspection and copying.
27
                     b)     Counsel for defendants desire additional time consult with their clients, review
28
            discovery, discuss pre-trial motions, discuss a resolution of the case, and otherwise prepare for

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00032-WBS Document 28 Filed 07/02/20 Page 2 of 3


 1        trial.

 2                 c)    Counsel for defendants believe that failure to grant the above-requested

 3        continuance would deny them the reasonable time necessary for effective preparation, taking into

 4        account the exercise of due diligence.

 5                 d)    The government does not object to the continuance.

 6                 e)    Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9                 f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of July 6, 2020 to August 24, 2020 at

11        9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

12        Code T4] because it results from a continuance granted by the Court at defendant’s request on

13        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

14        best interest of the public and the defendant in a speedy trial.

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00032-WBS Document 28 Filed 07/02/20 Page 3 of 3


 1 ///

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: July 2, 2020                                       MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                               /s/ MICHAEL W. REDDING
10                                                             MICHAEL W. REDDING
                                                               Assistant United States Attorney
11

12 Dated: July 2, 2020                                         /s/ Bill McPike
                                                               Bill McPike
13                                                             Counsel for Defendant
                                                               DONALD CONFERLETE CARNEY
14 Dated: July 2, 2020                                         /s/ John Garcia
                                                               John Garcia
15                                                             Counsel for Defendant
                                                               JONTE DEON SCOTT
16

17
                                             FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED.
19
            Dated: July 2, 2020
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
